This suit was brought by appellee for himself and as trustee for Mrs. Dorothy Schneider against Jos. W. Bailey, Jr., to require Bailey to deliver to him a certain mineral deed, which was held by Bailey under an escrow agreement between appellant and appellee. In an amended petition appellee made appellant a party defendant, alleging that he was asserting some kind of claim to the mineral deed. Appellant thereupon filed his plea of privilege to be sued in Tom Green county, the county of his residence, and, upon said plea being overruled, duly perfected an appeal to the Dallas Court of Civil Appeals. Said appeal was transferred by the Supreme Court to this court and is docketed here as James Cornell v. W. M. Cramer, 72 S.W.2d 394. After the trial court had overruled the plea of privilege, he proceeded to try the cause on the merits, and rendered judgment that Cramer recover title and possession of the mineral deed from Bailey, and decreed that appellant had no interest in the deed and no right to the possession thereof and that it be decreed to be the sole property of appellee. From that judgment Cornell alone has appealed.
                                  Opinion.
On this day we have decided that the trial court erred in overruling Cornell's plea of privilege and have reversed 72 S.W.2d 394, and ordered the venue of the suit, as to Cornell, transferred to Tom Green county.
The trial court, having improperly overruled the plea of privilege, was without jurisdiction to try the cause on its merits; consequently the present judgment, in so far as Cornell is concerned, must be reversed, and the cause remanded.